      Case: 1:16-cr-00124-JG Doc #: 153 Filed: 07/03/19 1 of 7. PageID #: 1683



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                       :    CASE NO. 1:16-CR-124
                                                :
               Plaintiff,                       :
                                                :    JUDGE JAMES S. GWIN
    -vs-                                        :
                                                :
SIROUS ASGARI,                                  :     DEFENDANT’S RESPONSES IN
                                                :     OPPOSITION TO GOVERNMENT’S
               Defendant                        :     TRIAL BRIEF.
                                                :
                                                :     (HEARING REQUESTED)


       Professor Asgari, through undersigned counsel, submits the following responses in

opposition to the government’s trial brief. 1

    1. Testimony about the law should be prohibited from both parties.

       The government requests this Court prohibit the defense from introducing evidence about

the law because “[i]t is within the sole providence of the court ‘to determine the applicable law

and to instruct the jury as to that law.’” 2 The government then, confusingly, requests the Court

“limit” defense testimony and questions about patent law. 3

       In addition to immigration law, certain aspects of patent law are relevant to Professor

Asgari’s defense. To be clear, Professor Asgari is not attempting to collaterally attack the validity

of a patent in his criminal trial. However, what information a company must include in a patent

for it to be valid is relevant information for the jury to consider in deciding how much weight to

give to any testimony from a Swagelok employee that the company withheld certain information



1
  (R. 105: Govt Trial Brief).
2
  (R. 105: PageID 1275-82).
3
  (R. 105: PageID 1283-86).
        Case: 1:16-cr-00124-JG Doc #: 153 Filed: 07/03/19 2 of 7. PageID #: 1684



from its patent. The defense disagrees with the government’s assertion that patent law is not

relevant in this case.

         The defense does agree that it is the role of this Court to inform the jury of the applicable

law. For this reason, Professor Asgari agrees not to elicit testimony on the law provided the

government is likewise constrained. For example: Amanda J. Tyson, a State Department employee

will testify about the “characteristics and nature of the relevant visa categories.” Additionally,

         Ms. Tyson will opine that a person admitted into the United States under a B1 or
         B2 visa cannot work for another person or entity and is permitted only to attend
         business related events such as conventions or training conferences. . . Ms. Tyson
         will further opine . . . that a nonimmigrant B-1/B-2 visa does not authorize a person
         to work in the United States or authorize an academic or scientific researcher to
         conduct research at United States institutions that would benefit the United States
         institution. She will further testify that any academic or scientific researcher who
         intended to conduct research work that would benefit a United States institution
         was required to obtain either an H-1B Temporary Worker visa or a J Exchange
         Visitor visa. Ms. Tyson will testify that should the Department of State admit a
         person into the United States on a proper B1/B2 visa, and that person subsequently
         wants to change their status to hold either a J or H1 visa (a work visa), work is not
         permitted in the interim until the actual change of status is granted by the U.S.
         Citizenship and Immigration Services of the Department of Homeland Security.

Government’s Rule 16 notice. Ms. Tyson’s testimony as detailed above is impermissible testimony

about the law and should be prohibited by this Court.

         Similarly, Mark Murray, the Director of Office of Immigration at CWRU, is expected to

testify about the need for foreign visiting researchers and professors to obtain a J1 or H1B visa. If

his testimony about the “need” for a particular type of visa is based on what is legally permissible

for each type of visa, this would be testimony on the law and impermissible.

         The government is correct that “[i]t is within the sole providence of the court ‘to determine

the applicable law and to instruct the jury as to that law.’” 4 As such, the defense agrees that all

witnesses, including the government’s witnesses, should be prohibited from testifying about the


4
    (R. 105: PageID 1275-82).

                                                   2
        Case: 1:16-cr-00124-JG Doc #: 153 Filed: 07/03/19 3 of 7. PageID #: 1685



law. The defense will propose stipulations of relevant patent and immigration law to be given by

the Court at the appropriate time and objects to any government witness testifying about the law.

      2. Rule of Completeness

         Professor Asgari objects to Government Exhibit 1402, which is a short clip of an interview

the FBI conducted with Professor Asgari on April 24, 2013. The government begins the clip just

over three minutes into the meeting. Eliminating the prior three minutes, cuts out important

information. In that three minutes the FBI agent thanks Professor Asgari for meeting him on such

short notice and explains why he wanted to talk to him. The two discuss the fact that the meeting

request was a surprise to Professor Asgari. More importantly, the agent asks Professor Asgari what

brings him to Cleveland and Professor Asgari explains that he came to the United States to visit

his two children. This goes to the heart to the dispute with respect to the charge of visa fraud.

         The defense has asked the government to add the preceding three minutes of the interview

to set the context of the interview and to provide the jury with the complete answer Professor

Asgari gave to the FBI when asked about why he traveled to the United States. The government

has declined, arguing that this portion is self-serving hearsay. Professor Asgari now formally

objects and asks this Court to require the government to amend its exhibit 1402 to include the

additional dialogue under the rule of completeness. 5

         The government is using exhibit 1402 in an effort to argue that Professor Asgari lied to the

State Department by saying that he was coming to the United States to visit his children. This is

exactly the first thing he told Agent Olson when he was asked at the beginning of the interview –

the portion of recording that the government does not want the jury to hear. Under the rule of

completeness, the jury should know that the FBI agent asked Professor Asgari what brought him



5
    See Fed. R. Evid. 106.

                                                   3
     Case: 1:16-cr-00124-JG Doc #: 153 Filed: 07/03/19 4 of 7. PageID #: 1686



to Cleveland and he explained that he came to the United States first, and foremost, to visit his

children. The visit to CWRU was secondary. In fairness, the jury ought to consider Professor

Asgari’s entire answer to the question of what brought him to the United States as this is the whole

basis for the allegation of visa fraud. Professor Asgari requests this Court require the government

to modify exhibit 1402 to begin approximately 3 and-a-half minutes earlier, at the start of the

interview.

    3. Summary/Demonstrative exhibits.

             a. Timeline

      The government states that it will submit “summary charts” to “depict, among other things,

a timeline demonstrating the order of Asgari’s interactions with CWRU and Swagelok

employees.” 6 Professor Asgari seeks to clarify two points.

      First, any summary used must be “accurate and nonprejudical.” 7 The information must be

summarized “accurately, correctly and in a nonmisleading manner.” 8 While the government notes

that it will provide the summary charts to defense counsel prior to trial, undersigned counsel has

not yet received them. Professor Asgari therefore preserves his right to object to the charts if they

are inaccurate or misleading.

      Second, assuming the charts are accurate and nonprejudical, Professor Asgari has no

objection to the charts being used as summaries offered only to “summarize, clarify, or simplify

testimonial” evidence. Professor Asgari does object if the charts are being offered as evidence

without the underlying documents.




6
  (R. 105, PageID 1291-92).
7
  United States v. Bray, 139 F.3d 1104, 1110 (6th Cir. 1998).
8
  Id.

                                                 4
        Case: 1:16-cr-00124-JG Doc #: 153 Filed: 07/03/19 5 of 7. PageID #: 1687



         The commentary notes for the Sixth Circuit Pattern Jury Instruction 7.12 clarifies the

various ways summary evidence may be handled. Primary-evidence summaries are offered to the

jury instead of the underlying documents. Pedagogical-device summaries are offered as a way to

summarize, clarify, or simplify testimony. Pedagogical-device summaries are not themselves

evidence but simply an illustrative aid. Lastly, there are secondary-evidence summaries which are

pedagogical device summaries that are admitted into evidence along with the underlying

documents.

         Professor Asgari objects to any primary-evidence summaries and request the jury be given

the underlying documents to consider. If the government seeks to introduce pedagogical-device

summaries, Professor Asgari requests this Court give Sixth Circuit Pattern Jury Instruction 7.12.

If the government seeks to admit secondary-evidence summaries into evidence, the defense

requests this Court give Sixth Circuit Pattern Jury Instruction 7.12A.

              b.    Visa Application Process

         The government states that it will submit pedagogical exhibits to assist the jury in

understanding the Visa Application process. Similar to the above, Professor Asgari has not seen

the exhibits as of yet and reserves the right to object to the exhibits if they are inaccurate or

misleading. 9 Additionally, Professor Asgari requests the appropriate jury instruction for the

exhibits.10

      4. Character Evidence.

         The government appears to assert that the fact that Professor Asgari is a known “material

science expert . . . and a family man with significant ties to the United States” is inadmissible

character evidence. This is false.


9
    United States v. Bray, 139 F.3d 1104, 1110 (6th Cir. 1998).
10
    See Sixth Cir. Pattern Instruction 7.12, 7.12A.

                                                  5
     Case: 1:16-cr-00124-JG Doc #: 153 Filed: 07/03/19 6 of 7. PageID #: 1688



      Professor Asgari is a family man with significant ties to the United States. This is not

character evidence but a fact. This fact goes to the heart of the visa fraud allegation. The

government alleges that Professor Asgari lied to the State Department when he applied for a visitor

visa. Professor Asgari’s ties to the United States is not character evidence and Fed. R. Evid. 405

does not apply. Additionally, Professor Asgari’s background and skill and a materials scientist is

relevant evidence and is not being offered as “good guy character evidence.”

      Moreover, the defense may offer character evidence under Fed. R. Evid. 404(a)(2)(A). This

rule allows a defendant to offer evidence “of the defendant’s pertinent trait.” 11 “‘Pertinence’” is

generally defined as relevance, meaning that the offered trait must have some tendency to prove

or disprove an element of the offense charged or of a claimed defense.” 12 “Courts have held that

the general character trait of law-abidingness is pertinent to almost all criminal offenses.” 13

Additionally, character traits of truthfulness and honesty are pertinent when a defendant, like

Professor Asgari, is charged with fraud. 14

      Professor Asgari acknowledges Federal Rule of Evidence 405 and the appropriate methods

for presenting character evidence. He objects, however, to any requirement that he provide the

government advanced notice of any character evidence. The government acknowledges that the




11
   Fed. R. Evid. 404(a)(2)(A).
12
   United States v. Al Asai, No. 3:16-CR-00149-01-RGJ, 2018 WL 5816769, at *4 (W.D. Ky.
Nov. 6, 2018) (citing e.g., United States v. John, 309 F.3d 298, 303 (5th Cir. 2002)).
13
   In re Sealed Case, 352 F.3d 409, 412 (D.C. Cir. 2003); see also U.S. v. Yarbrough, 527 F.3d
1092, 1100-1103 (10th Cir. 2008); U.S. v. Angelini, 678 F.2d 380, 381-382 (1st Cir. 1982); U.S.
v. Han, 230 F.3d at 563-564 (2d Cir. 2000) (finding error, albeit harmless, in exclusion of
“reputation for uprightness”).
14
   In re Sealed Case, 352 F.3d at 412 (citing Edgington v. United States, 164 U.S. 361, 363-64,
17 S.Ct. 72, 72-73, 41 L.Ed. 467 (1896); Lechoco, 542 F.2d at 88; Hewitt, 634 F.2d at 279;
United States v. Darland, 626 F.2d 1235, 1237 (5th Cir.1980); Carnley v. United States, 274
F.2d 68, 69 (5th Cir.1960); see generally Gordon v. United States, 383 F.2d 936, 940
(D.C.Cir.1967)).

                                                 6
        Case: 1:16-cr-00124-JG Doc #: 153 Filed: 07/03/19 7 of 7. PageID #: 1689



rules do not require the defense to disclose such information prior to trial. 15 Because this evidence

is admissible, there is no basis for requiring early disclosure. Additionally, there is no reason to

prohibit the defense from mentioning admissible character evidence in opening statements.

                                               Respectfully submitted,


                                               s/ STEPHEN C. NEWMAN
                                               Federal Public Defender
                                               Ohio Bar: 0051928
                                               s/ EDWARD G. BRYAN
                                               Assistant Federal Public Defender
                                               Ohio Bar: 0055556
                                               s/ CATHI ADINARO
                                               Attorney at Law
                                               Ohio Bar: 0088731
                                               1660 West Second Street, #750
                                               Cleveland, OH 44113
                                               (216)522-4856 Fax:(216)522-4321
                                               E-mail: stephen_newman@fd.org
                                               E-mail: edward_bryan@fd.org
                                               E-mail: cathi_adinaro@fd.org

                                               Counsel for Sirous Asgari


                                   CERTIFICATE OF SERVICE

I hereby certify that on July 3, 2019, a copy of the foregoing was filed electronically. Notice of

this filing will be sent by operation of the Court’s electronic filing system to all parties indicated

on the electronic filing receipt. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court’s system.

                                               s/ CATHI ADINARO
                                               Attorney at Law
                                               Ohio Bar: 0088731




15
     (R. 105: Trial Brief, PageID 1300).

                                                  7
